DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a controller configured to: make first data inaccessible from an outside of the memory system without erasing the first data; increase a threshold voltage of the memory cell transistor, before determining to write data into the 10memory cell transistor; decrease, after determining to write second data into the memory cell transistor, the threshold voltage of the memory cell transistor to bring the memory cell transistor into an erase state in combination with the other limitations thereof as is recited in the claim. Claims 2-9 depend on claim 1.

Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a controller configured to: make first data in the 

     Note the closest cited reference is Zitlaw; however, upon careful reading of Zitlaw, it is understood that the “independent erase process” in FIG. 3 and FIG. 5 is actually triggered by an erase command/request/indication from outside that specifies a target block (see 1121A in FIG. 5), and the “An indication to write data to a cell” in FIG. 3 writes data to an already erased area, not an area that is subsequently (“after determining to write second data into the memory transistor” ) erased by decreasing a threshold voltage of a memory cell into an erase state. They are two different areas or memory cells or addresses in Zitlaw. There is no mention of Zitlaw initiating an erase operation in 930 in FIG. 3 on a memory cell or address because or after that same cell or address is targeted by the write request in 920 of FIG. 3 but rather the erase operation in 930 is explicitly taught to be independent, and triggered by a separate erase indication or command having its own target block address as disclosed in regards to 1121A of FIG. 5.

	






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827